PER CURIAM.
The former husband, appeals a.final order of dissolution. He raises three issues concerning the award of alimony, his pension, and health' insurance. The former wife has filed a cross-appeal contesting the amount of alimony awarded.. We affirm, but write to insure the award of health insurance benefits is properly interpreted.
In the final judgment of dissolution, the court ordered:
D. The Husband shall pay permanent alimony for the Wife in the amount of $1,000.00 per month plus the cost of her health insurance through COBRA for which he shall maintain and pay.
The following month, the court entered an order on motions of the former husband and wife to correct the final judgment and for rehearing. That order stated:
Wife’s motion for rehearing granted to the extent that Wife’s maiden name is restored to Maxine Ellen' Spunt and that COBRA benefits shall mean any health benefits available through [the] federal government or it’s [sic] insurers which shall be part of the Husband’s alimony responsibility.
We interpret this second order as clarifying that health insurance shall be provided only for the thirty-six month period of time provided for by COBRA. With that clarification, the final judgment of dissolution is affirmed. '
KLEIN, GROSS and MAY, JJ., concur.